Citation Nr: 0823813	
Decision Date: 07/17/08    Archive Date: 07/30/08

DOCKET NO.  06-36 336	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, claimed as anxiety and a mental condition. 



ATTORNEY FOR THE BOARD

K. McDonald, Associate Counsel











INTRODUCTION

The veteran served on active duty from May 1992 to May 1996.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2006 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas, which denied entitlement to the benefit 
currently sought on appeal.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran seeks service connection for anxiety and a mental 
condition, which he contends manifested during service.  A 
review of the record indicates that further evidentiary 
development is necessary in this case.

The record contains evidence of a current psychiatric 
diagnosis of bipolar disorder, not otherwise specified (NOS).  
See VA outpatient clinical record, June 2006.  The record 
also contains evidence of prior psychiatric diagnoses to 
include schizoaffective disorder, psychosis NOS, and possible 
obsessive compulsive disorder with psychotic symptoms.  See 
Private treatment record, November 1997; see also, VA 
outpatient clinical record, September 2002.  

The veteran's service treatment records reflect that he 
reported a nervous condition, described as "bad nerves," on 
his separation exam in February 1996.  Although the 
examination notes a normal clinical evaluation of psychiatric 
symptoms, the physician elaborates by noting the presence of 
"occasional mild anxiety," and that the veteran reports 
never having received prescription medication for his 
condition.  This constitutes evidence of psychiatric 
complaint during the veteran's military service. 

It is also of note that the veteran's first diagnosis for 
psychosis was recorded approximately 17 months after his 
discharge from service.  While this diagnosis is outside of 
the time period allowed for presumptive service connection, 
the proximity in time lends credibility to reports by the 
veteran and his mother that psychiatric symptoms began during 
service.  See Social work progress note dated November 17, 
1997, where mother states that he "hasn't been the same" 
since attending a religious meeting six months prior to 
discharge from the Marines.  

To date, the veteran has not been afforded a VA examination 
to determine the likely etiology of his psychiatric 
disability.  Under 38 U.S.C.A. § 5103A(d)(2), VA must provide 
a medical examination and/or obtain a medical opinion when 
there is: (1) competent evidence that the veteran has a 
current disability (or persistent or recurrent symptoms of a 
disability); (2) evidence establishing that he suffered an 
event, injury or disease in service or has a disease or 
symptoms of a disease within a specified presumptive period; 
(3) an indication the current disability or symptoms may be 
associated with service; and (4) there is not sufficient 
medical evidence to make a decision.  

Considering that there is evidence of a current psychiatric 
disability, the service treatment records show complaint of 
psychiatric symptoms, and there is lay evidence of continuity 
of symptoms since service, the Board finds that a VA 
examination is warranted.  See McLendon v. Nicholson, 20 Vet. 
App. 79 (2006). 

Accordingly, the case is REMANDED for the following action:

1. The veteran must be afforded a VA 
psychiatric examination to determine the 
nature and etiology of any current 
psychiatric disabilities diagnosed.  The 
claims folder, to include all records and 
a copy of this remand, must be made 
available to the examiner for review in 
conjunction with the examination. 

The examiner should indicate any currently 
diagnosed psychiatric disability, to 
include bipolar disorder and psychosis, 
noting the approximate date of onset, and 
then provide an opinion as to whether 
there is a 50 percent probability or 
greater that any current psychiatric 
disability is related to the in-service 
complaints.  The examiner should conduct 
all special studies, to include 
psychological testing, deemed necessary to 
render a diagnosis and the requested 
opinion.  A complete rationale for all 
opinions expressed should be provided.

2.  Upon completion of the above-requested 
development, readjudicate the veteran's 
service connection claim for a psychiatric 
disability.  All applicable laws and 
regulations should be considered.  If the 
benefit sought on appeal remains denied, 
the veteran and his representative, should 
one by appointed, must be provided with a 
supplemental statement of the case and 
given the opportunity to respond thereto.

Thereafter, the case should be returned to the Board if in 
order.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  
This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
M. MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




